ORIGINAL                                         05/03/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 20-0549


                                        DA 20-0549


 STATE OF MONTANA,                                                 MAY 0 3 2022
                                                                 Bowen C3reenwood
                                                               Clerk of Suprerne Court
              Plaintiff and Appellee,                             State ot Montana



       v.                                                          ORDER

ALEXANDER MADDEN,

              Defendant and Appellant.


      Counsel for Appellant Alexander Madden filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). This Court granted Madden time to
respond, but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude no arguments with potential legal merit can be raised in
a direct appeal of Madden's conviction in this case.
      Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
Madden personally.
      DATED this           day of May, 2022.




                                                              Chief Justice
                •

           ti
Justices